Citation Nr: 1409558	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  13-25 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hemorrhoids.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for ankylosis, partial, congenital, left and right forearms.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not shown to be thrombotic or irreducible, nor are they shown to result in persistent bleeding and with secondary anemia, or with fissures.

2.  In an unappealed June 1969 rating decision, the RO denied service connection for ankylosis, partial, congenital, left and right forearms.

3.  Evidence added to the record since the June 1969 rating decision is either cumulative and redundant of evidence already of record in June 1969 or does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for ankylosis, partial, congenital, left and right forearms.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2013).

2.  The June 1969 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  The criteria for reopening a claim of entitlement to service connection for ankylosis, partial, congenital, left and right forearms, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA received the Veteran's claim of entitlement to service connection for hemorrhoids and request to reopen his claim of entitlement to service connection for ankylosis, partial, congenital, left and right forearms, in November 2010 and the RO provided the required notice in a letter sent to the Veteran in January 2011.

With regard to VA's duty to assist a claimant in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 C.F.R. §38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Pursuant to this duty, VA associated with the Veteran's claims file his VA treatment records, private treatment records, and STRs.  VA also provided an examination in May 2011 concerning his claim for service connection for hemorrhoids.  The Board finds that the examination and related medical opinion are adequate for VA adjudication purposes, as the examiner considered the relevant history of the Veteran's hemorrhoids, provided a sufficiently detailed description of the disability, and there has been no contention the disability has increased in severity since then.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim for a Compensable Rating

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  The Board has also considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under 38 C.F.R. § 4.114, which is the rating schedule that pertains to the digestive system, Diagnostic Code 7336 specifically pertains to hemorrhoids, external or internal, and provides: a noncompensable rating is warranted for hemorrhoids that are mild or moderate; a 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  It is noted that a 20 percent rating is the highest schedular rating for hemorrhoids.

Here, service connection for hemorrhoids was granted and a noncompensable rating was assigned, effective November 2010, by way of the July 2011 rating decision on appeal.

Records of the Veteran's private treatment from February 1989 to April 2005 show that the Veteran has a postservice history of hemorrhoids, but the Board finds that records that originated many years prior to VA's receipt of the November 2010 claim for service connection provide little information about the current severity of his hemorrhoids.  What is more, the severity of his condition during the time period prior to his submission of his claim for service connection is irrelevant because the effective date of his evaluation can be no earlier than the date his claim was received.  See 38 C.F.R. § 3.400 (2013).  As VA treatment records also fail to provide any information concerning the severity of the Veteran's hemorrhoids, the Board finds that the report of the May 2011 VA examination is the most probative evidence of record concerning the current severity of the Veteran's condition.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The report of the May 2011 examination documents the Veteran's complaints of anal itching, diarrhea, pain, and swelling.  The Veteran reported that his condition has been so severe at times that it has prevented prolonged sitting or standing.  He also reported, however, that he does not have stool leakage, tenesmus, or perianal discharge, that he does not experience any overall functional impairment due to his condition, and that he was never hospitalized nor has he had surgery for his condition.

Upon physical examination, the examiner noted that there were multiple reducible external hemorrhoids that were 5-7 millimeters in size and that there was evidence of frequent recurrence with excessive redundant tissue.  The examiner also noted that there was superficial rectal bleeding, but without signs of significant anemia.  Additionally, examination did not reveal evidence of thrombosis, rectal fistula, reduction of lumen, loss of sphincter control, loss of rectal tonus, fissure, ulceration, trauma, anal infections, proctitis, or spinal cord injury.  The examiner noted that the claimant's usual occupation and daily activities were not affected by his condition.

After review of the evidence, the Board finds that a compensable rating is not warranted.  The Board acknowledges that there is no specific finding that characterizes the size of the hemorrhoids noted during the May 2011 examination, but even assuming the hemorrhoids were large in size, the Board finds that the disability picture contemplated by a 10 percent rating has not been approximated because the Veteran's hemorrhoids are not irreducible, a manifestation that is required to warrant an evaluation of 10 percent.  Additionally, an evaluation of 20 percent is not warranted because the Veteran's condition has resulted in superficial bleeding with no signs of anemia and not persistent bleeding with secondary anemia, and he has not presented with fissures.  The Board finds, therefore, that the preponderance of the evidence demonstrates that disability due to the Veteran's hemorrhoids has not approximated a compensable rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has further considered whether the increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

After comparing the manifestations of the Veteran's disability to the schedular criteria, the Board finds that the level of disability resulting from the Veteran's hemorrhoids is addressed by the criteria found in the rating schedule, which also contemplates manifestations that are more severe than what the Veteran has demonstrated.  Thus, the schedular criteria are adequate and referral for consideration of extraschedular rating is not necessary.

Also, as the evidence does not indicate that the Veteran is unemployable by reason of his service connected disability, consideration of that question is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Reopening the Claim of Entitlement to Service Connection

In a June 1969 rating decision, the RO denied the Veteran's May 1969 claim of entitlement to service connection for ankylosis, partial, congenital, left and right forearms, which the Veteran claimed as "bilateral elbow dislocation" and contended was aggravated during service.  The Board finds that the Veteran did not initiate an appeal with the June 1969 rating decision, and thus, that decision became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  The Board must, therefore, determine whether the Veteran's claim of entitlement to service connection may be reopened before reaching the merits of this claim.

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  With respect to the issue of materiality, newly presented evidence need not relate to all the reasons the claim was last denied, but rather, must relate to an unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-20 (2010); see also Evans v. Brown, 9 Vet. App. 273 (1996) (explaining that newly presented evidence need not be probative of all the elements required to award the claim).

In the June 1969 decision, the RO stated that there was no evidence of superimposed disease or injury for the claimed condition, there was no evidence that the Veteran received treatment for the condition during service, and there was no change in his physical condition during service.  New and material evidence concerning these unestablished facts may, therefore, support reopening the Veteran's claim.  

The evidence of record as of June 1969 includes the Veteran's STRs, which includes an April 1969 medical board recommendation that the Veteran be administratively discharged due to a preexisting forearm disability, and his May 1969 claim for benefits in which he stated that his claimed condition was aggravated during service.  Post-June 1969 evidence includes various VA and private treatment records as well as multiple statements from the Veteran and a former spouse concerning the circumstances surrounding his discharge due to his ankylosis and in-service aggravation of his condition.

The Board finds that the evidence that was submitted post-June 1969 does not constitute new and material evidence that relates to any unestablished fact identified by the RO in the June 1969 rating decision.  First, the newly associated treatment records do not make any reference to a forearm condition, and thus, do not pertain to any unestablished facts.  Second, while the Veteran and his former spouse have submitted statements in which they asserted that the Veteran was discharged due to his claimed condition and that this condition was aggravated in service, the Board finds that this evidence is cumulative and redundant of evidence that was already of record in June 1969, namely the Veteran's STRs, which indicate that the Veteran was discharged due to a preexisting physical disability, and his May 1969 claim in which he contended that service connection was warranted due to in-service aggravation of his condition.

Because new and material evidence has not been submitted to reopen the finally denied claim of entitlement to service connection for ankylosis, partial, congenital, left and right forearms, the claim may not be reopened.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for hemorrhoids is denied.

The claim of entitlement to service connection for ankylosis, partial, congenital, left and right forearms, is not reopened.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


